UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. NXT Nutritionals Holdings, Inc. (Exact name of registrant as specified in Charter Delaware 333-147631 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 56 Jackson Street Holyoke, MA 01040 (Address of Principal Executive Offices) (413) 533-9300 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity: as of November 15, 2010: 47,311,068 shares of common stock. NXT NUTRITIONALS HOLDINGS, INC. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Control and Procedures 27 PART II OTHER INFORMATION Item 1 Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURE 29 Item 1. Financial Information NXT NUTRITIONALS HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Page(s) Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Operations Three and Nine Months EndedSeptember 30, 2010 and 2009 (unaudited) 2 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2010 and 2009 (unaudited) – 3 Notes to Consolidated Financial Statements (unaudited) 4-18 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Balance Sheets September 30, December 31, (unaudited) Assets Assets: Cash $ $ Accounts receivable Inventories Total Current Assets Debt Issuance Costs - net Total Assets $ $ Liabilities and Stockholders' Deficit Liabilities: Accounts payable and accrued expenses $ $ Loans payable - related parties Loans payable - other - Accrued interest payable - related parties Registration rights payable Convertible notes payable - net of debt discount - Derivative liabilities - Total Current Liabilities Convertible notes payable - net of debt discount Total Long-Term Liabilities Total Liabilities Stockholders' Deficit Preferred stock, $0.001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized, 47,057,068 and 39,971,745 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements. 1 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, (As Restated) Sales - net of slotting fees and discounts $ Cost of sales Gross loss ) General and administrative expenses Loss from operations ) Other Income (Expenses)-net Interest expense ) Interest income - - Loss on extinguishment of debt ) Derivative expense - - ) - Change in fair market value of derivative liability - - Registration rights expense ) Total Other Income (Expenses) Net Loss per Share $ ) $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding – Basic and Diluted See accompanying notes to financial statements. 2 NXT Nutritionals Holdings, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt issue costs Amortization of debt discount Stock based compensation Warrants issued as consulting fee - Derivative expense - Change in fair market value of derivative liability ) - Registration rights expense Loss on extinguishment of debt Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable Prepaid expenses - ) Inventory ) ) Increase (Decrease) in: Accounts payable and accrued expenses ) ) Accrued interest payable - related parties Accrued interest payable - convertible notes - Net Cash Used in Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible notes Debt issuance costs paid in cash ) ) Payment on loans - related parties ) ) Payments on convertible notes - ) Liquidated damage payment on registration rights ) - Net Cash Provided By Financing Activities Net Increase (Decrease) in Cash ) Cash - Beginning of Period Cash - End of Period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income Taxes $
